internal_revenue_service uil no number release date date legend cc dom fi p 4-plr-102784-99 trust the grantors initial trustee s date a ic x y z dear this letter responds to your request dated date requesting a ruling under sec_72 of the internal_revenue_code regarding a deferred_annuity_contract to be purchased by trust additional information was submitted in a letter dated date the objective of the following arrangement is that initial trustee of trust together with his wife the grantors of trust desire to make a gift in trust for the benefit of s the initial trustee’s son and his descendants in order to maximize the potential investment gains from the initial gift the grantors desire that the investment gains from the gift benefit from tax_deferral thus they propose to use a deferred_annuity the grantors also want to protect the assets from creditors and even protect the child s from making ill advised judgments on his own by not allowing him a measure of control of the assets in trust until his retirement years to further the above purposes trust was established on date a as a complex irrevocable_trust the grantors will contribute cash to trust which will be used by trust to purchase a deferred_annuity from ic a commercial life_insurance_company s will be the annuitant the annuitization date will be when s now age x reaches age y trust will continue for s’s lifetime and will terminate upon s’s death however to the extent that s has descendants subtrusts for those descendants eg children and or grandchildren will be created at the time of his death generally these subtrusts will have identical terms to trust if however s dies without descendants unappointed trust property will be distributed generally outright to relatives of the grantors or s initial trustee of trust or successor trustee once the annuity_contract is purchased will have the power to select the annuitization options and to terminate the annuity_contract at any time subject_to the terms of the annuity_contract the arrangement begins with the grantors contributing cash to trust more specifically the grantors propose to make a one time gift of cash to trust of dollar_figurez and after a day waiting_period trust will purchase a variable deferred_annuity_contract from i c under trust’s terms while either of the grantors is serving as trustee the trustee will be required to accumulate all income in trust and make no distributions of income or principal if neither of the grantors is serving as trustee such as at the time of the annuitization date of the annuity_trust allows for the trustee to distribute to the beneficiary of trust eg s or his descendants such amounts of income and principal of trust as are necessary when added to the funds reasonably available to such beneficiary from other sources known to the trustee to provide for the beneficiary’s health support maintenance and education taking into consideration age education and station in life the only other triggering event whereby funds could be distributed from trust during the annuity accumulation_phase while s is still alive and one of the grantors is serving as trustee is if additional gifts were made by the grantors at this juncture there would be another day opportunity for s to make a claim against trust eg for the value of the current gift assuming that s attains the age of y years the annuitization date the annuity will annuitize inside of trust the day waiting_period prior to investing the contributed funds into the annuity is intended to conform to certain language in trust that is designed to allow for the possibility however remote that s or a parent or guardian acting on his behalf would for example withdraw the value of a current gift made by the grantors to trust such that trust will receive whatever annuitization option that is selected by trust also at the same time according to trust language s to the extent that he had not already done so will replace the grantors as the trustee of trust as indicated above once neither of the grantors serves as trustee it is possible for distributions to be made from trust the standards for making distributions from trust however are limited to the amounts necessary when added to other funds reasonably available to such beneficiary from other sources known to the trustee to provide for the beneficiary’s health support maintenance and education taking into consideration age education and station in life if s were to die after trust begins to receive annuity payments but prior to the completion of annuitization the assets will continue to remain in trust for s’s descendants or blood relatives if s has no descendants living at the time of his death there will be a per stirpes distribution of trust property distribution to the descendants of the grantors unless s has exercised his special_power_of_appointment in no event will a nonnatural person be a contingent beneficiary s has a special power to appoint by will or after age y by separate document all or any part of the property remaining in trust to any person related to s by blood marriage or adoption this special_power_of_appointment however shall not be exercisable in favor of s s’s creditors s’s estate or the creditors of s’s estate law and analysis sec_72 provides that if an annuity_contract is held by a person who is not a natural_person then such contract shall not be treated as an annuity_contract for purposes of subtitle a other than subchapter_l and the income_on_the_contract for any taxable_year of the policyholder shall be treated as ordinary_income received or accrued by the owner during such taxable_year sec_72 further provides that if an annuity_contract is held by a_trust or other entity as an agent for a natural_person then sec_72 shall not apply the annuity_contract provides for a number of annuitization options in addition to a single_life_annuity which would cease with the last payment due prior to the death of the annuitant ie s for example an alternative option is a life_annuity with a period certain whereby monthly payments are paid for the life of the annuitant with a period certain of not less than or years the legislative_history to sec_72 states that if an annuity_contract is held by a person who is not a natural_person such as a corporation then the contract is not treated as an annuity_contract for federal_income_tax purposes and the income_on_the_contract for any taxable_year is treated as ordinary_income received or accrued by the owner of the contract during the taxable_year however the legislative_history further provides that in the case of an annuity_contract the nominal owner of which is not a natural_person eg a corporation or a_trust but the beneficial_owner of which is a natural_person the contract is treated as held by a natural_person h_r conf_rep no 99th cong 2d sess vol ii vol c b the following representations were made in connection with this ruling_request a s is a natural_person as that term is used in sec_72 b the grantors of trust are not considered to be the owners of trust for purposes of c the annuity_contract at issue satisfies the terms of sec_72 d under no circumstances will trust distribute the annuity_contract to anyone other than s or s’s descendants or relatives of s or the grantors all of these contingent beneficiaries will be natural persons accordingly based solely on the information submitted and the representations made we hold as follows the annuity_contract held by trust is considered owned by a natural_person for purposes of sec_72 except as specifically set forth above no opinion is expressed as to the tax treatment of the annuity_contract or trust under the provisions of any other section of the code or the income_tax regulations specifically no opinion is expressed as to whether or not the annuity_contract is in fact an annuity_contract under sec_72 in addition no opinion is expressed or implied as to the tax treatment of the transaction under the estate gift or generation-skipping_transfer_tax provisions finally no opinion is expressed as to whether the annuity_contract meets the requirements of sec_72 the ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law state or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return to which it is relevant sincerely yours assistant chief_counsel financial institutions and products by signed by donald j drees jr donald j drees jr senior technician reviewer branch
